    Case 1:19-cv-10592-LJL Document 35 Filed 07/28/20 Page 1 of 1



                  UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF NEW YORK


Wilfrido Cali, on behalf of
himself and all others
similarly situated,
                                         DOCKET NO. 19-cv-10592
                 Plaintiff,                    (LJL) (KHP)

             - vs. –                             JUDGMENT

Librettos on 3rd Inc. d/b/a
Libretto’s Pizzeria and John
Does #1-10,

                 Defendants.


A notice of acceptance of a Rule 68 Offer of Judgment
having been filed on July 27, 2020; and Defendant Librettos
on 3rd Inc. d/b/a Libretto’s Pizzeria having offered
Plaintiff Wilfrido Cali to take a judgment against it; it
is

      ORDERED and ADJUDGED THAT Judgment is entered in favor
of Plaintiff Wilfrido Cali and against Defendant Librettos
on 3rd Inc. d/b/a Libretto’s Pizzeria in the sum of $25,000
(Twenty-Five Thousand Dollars and Zero Cents) inclusive of
attorneys’ fees, costs, and prejudgment interest accrued to
date.


Dated:         28
         July _______, 2020




                            _______________________________
                            Hon. Lewis J. Liman, U.S.D.J.
